Title: Gibson & Jefferson to Thomas Jefferson, 27 January 1813
From: Gibson & Jefferson,Ligon, James
To: Jefferson, Thomas


          Sir Richmond 27th Jany 1813
           your letter of the 21st we duly received & have as directed therein deposited $100 in the Bank of Virginia, to the credit of mr. James Hamilton of Williamboro’ n.C.—we likewise inclose you herein, a further sum of $100.—mr Gibson is at present out of town, he will return in a few days
          very respectfully your ob servtsGibson & Jefferson⅌ James Ligon
        